                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

OPELTON PARKER, JR. and
JULIETTE PARKER, as his legal guardian,

       Plaintiffs,                                               Case No. 18-cv-12038
                                                                 Hon. Matthew F. Leitman
v.

CITY OF HIGHLAND PARK, et al.,

      Defendants.
_______________________________________________________________________/

                     ORDER DENYING PLAINTIFF’S MOTION FOR
                     ALTERNATIVE SERVICE (ECF #28) AS MOOT

       In this action, Plaintiff Opelton Parker, Jr., through his mother Juliette Parker,

alleges that Defendant City of Highland Park and certain of its police officers violated his

constitutional rights at a 2015 Jazz Festival. (See Compl., ECF #1.)

       On October 12, 2018, Plaintiff filed a motion asking the Court to allow him to serve

Defendant Frank George with a Summons and the Complaint through alternative service.

(See ECF #28.) However, George, through counsel, has appeared in this action and filed

an Answer. (See ECF #16.) Indeed, George concedes that he has “acknowledged service.”

(ECF #29 at Pg. ID 150.) There is thus no need for Plaintiff to resort to alternative service.

Accordingly, Plaintiff’s motion for alternative service (ECF #28) is DENIED AS MOOT.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
Dated: October 26, 2018

                                              1 
 
       I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 26, 2018, by electronic means and/or ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764  




                                            2 
 
